Bodine, J.
Prosecutor, Edwin L. B. Stewart, had been for a number of years secretary of the insurance fund commission of the city of Newark. The members of the city commission constituted the commission. They were elected for a term of four years and the minutes show that Mr. Stewart was selected as secretary in May of 1925 and also in 1929, for a term of four years. The minutes of the organization meeting held in May, 1933, kept by Mr. Stewart, indicate that he was not then elected secretary but was merely continued in the work. In August of 1934, one Shafer was elected secretary. To test this action certiorari was allowed.
The minutes reciting that Stewart was continued as secretary clearly indicate that there was no intention to do more than to continue him until a successor should be designated. Such action gave him neither a position or an office.
The writ will, therefore, be dismissed.